UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF INDIANA


 STEFAN SCHNEBELT,

                               Plaintiff,                     Docket No. 3:21-cv-40

        - against -                                           JURY TRIAL DEMANDED


 ANGLOTOPIA, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Stefan Schnebelt (“Schnebelt” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Anglotopia, LLC (“Anglotopia” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Murlough Bay in

Northern Ireland, owned and registered by Schnebelt, a professional photographer. Accordingly,

Schnebelt seeks monetary relief under the Copyright Act of the United States, as amended, 17

U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Indiana and is registered with the Indiana

Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Schnebelt is a professional photographer in the business of licensing his

photographs for a fee having a usual place of business at Windschlager Str, 28 Offenburg, 77652

Germany.

       6.      Upon information and belief, Anglotopia is a limited liability company duly

organized and existing under the laws of the State of Indian, with a place of business at 3484 N

400 W, LaPorte, IN 46350. Upon information and belief, Anglotopia is registered with the

Indiana State Department of Corporations to do business in Indiana. At all times material hereto,

Anglotopia has owned and operated a website at the URL: www.Anglotopia.net (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Schnebelt photographed Murlough Bay in Northern Ireland (the “Photograph”). A

true and correct copy of the Photograph are attached hereto as Exhibit A.

       8.      Schnebelt placed the photograph on his website with a gutter credit underneath

the Photograph stating “Photographer: Stefan Schnebelt”. See:

https://www.irelandinpictures.com/stock-photos/picture/murlough-bay-11m1565/. Attached in

Exhibit B.

       9.      Schnebelt is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.
          10.   The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-111-254.

          B.    Defendant’s Infringing Activities

          11.   Anglotopia ran an article on the Website entitled The Telly Fiver- Five Game of

Thrones Filming Locations You Can Visit. See: https://www.anglotopia.net/british-

entertainment/brit-tv/telly-fiver-five-game-thrones-filming-locations-can-visit/. Screenshots of

the Photograph on the Website are attached hereto as Exhibit B.

          12.   Anglotopia did not license the Photograph from Plaintiff for its Website, nor did

Anglotopia have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          13.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          14.   Anglotopia infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Anglotopia is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          15.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.   Upon information and belief, the foregoing acts of infringement by Anglotopia

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.
       17.       As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                          SECOND CLAIM FOR RELIEF
             INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION
                                (17 U.S.C. § 1202)

       18.       Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-17 above.

       19.       Upon information and belief, Defendant copied the Photograph for his website

and knowingly removed copyright management information identifying Plaintiff as the owner of

the Photograph.

       20.       Defendant’s removal and/or alteration of the aforementioned copyright

management information was made without the knowledge or consent of Plaintiff.

       21.       The alteration and/or removal of said copyright management information was

made by Defendant with reasonable grounds to know that its conduct would induce, enable,

facilitate, or conceal its infringement of Plaintiff’s copyright in two of the Photograph.

       22.       Defendant’s conduct violated 17 U.S.C. § 1202(b)(3).

       23.       As a result of the wrongful conduct of Defendant as alleged herein, Plaintiff is

entitled to recover from Defendant the damages that he sustained and will sustain, and any gains,

profits and advantages obtained as a result of Defendant’s violation of 17 U.S.C. § 1202(b),

including attorney’s fees and costs.

       24.       Alternatively, Plaintiff may elect to recover from Defendant statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 per violation of 17

U.S.C. § 1202.
                           PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment as follows:

1.    That Defendant Anglotopia be adjudged to have infringed upon Plaintiff’s

      copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

2.    That Defendant be adjudged to have removed and/or altered copyright

      management information in violation of 17 U.S.C. § 1202(b)(3).

3.    That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

      gains or advantages of any kind attributable to Defendant’s infringement of

      Plaintiff’s Photograph;

4.    That Defendant be required to account for all profits, income, receipts, or other

      benefits derived by Defendant as a result of its unlawful conduct;

5.    That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

      a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

      kind attributable to Defendant’s falsification, removal and/or alteration of

      copyright management information; or b) alternatively, statutory damages of at

      least $2,500 and up to $ 25,000 per each instance of false copyright management

      information and/or removal or alteration of copyright management information

      committed by Defendant pursuant to 17 U.S.C. § 1203(c);

6.    That Plaintiff be awarded his costs, expenses and attorneys’ fees.

7.    That Plaintiff be awarded his costs, expenses and attorneys’ fees under section

      1203(b).

8.    That Plaintiff be awarded pre-judgment interest; and

9.    Such other and further relief as the Court may deem just and proper.
                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 18, 2021
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                          Attorneys for Plaintiff Stefan Schnebelt
